Exhibit 10.3




“Summary Sheet” of Employment Agreement

with Patrick Haskell







Patrick Haskell was appointed as Chairman and Co-Chief Executive Officer
effective as of June 17, 2008.  On that date, the Board of Directors approved a
financial package and authorized the entry into an Employment Agreement for a
term of three years.  Mr. Haskell is receiving an annual base salary of
$250,000, increasing to $450,000 upon achievement of a significant milestone.
 His salary will either accrue or be payable in common stock until Ecosphere has
sufficient cash resources.  He is also eligible to receive a performance bonus
upon meeting an additional milestone.  Mr. Haskell was granted 8,250,000
non-qualified stock options and cash settled stock appreciation rights (“SARs”)
in tandem, exercisable at $0.50 per share over a five-year period.  The SARs are
only exercisable if Ecosphere does not have sufficient authorized capital to
permit all outstanding options and warrants to be exercised.  Of the options and
SARs, 2,750,000 are subject to both performance and time based vesting over a
three-year period, subject to continued employment on each applicable vesting
date.  The remaining balance vests ratably over a three-year period, subject to
continued employment on each applicable vesting date.  Mr. Haskell shall receive
two years base salary and all of his unvested options and SARs shall vest
immediately upon a termination for Good Reason.  



